Exhibit 10.3

ATLAS AIR WORLDWIDE HOLDINGS, INC.

RESTRICTED STOCK UNIT AGREEMENT

THIS RESTRICTED STOCK UNIT AGREEMENT, dated as of              , 2014 (the
“Agreement), between Atlas Air Worldwide Holdings, Inc. (the “Company”), a
Delaware corporation, and                      (the “Employee”).

WHEREAS, the Employee has been granted the following award under the Company’s
2007 Incentive Plan (as amended) (the “Plan”).

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for other good and valuable consideration, the parties hereto agree
as follows.

1. Award of Restricted Stock Units. Pursuant to the provisions of the Plan, the
terms of which are incorporated herein by reference and subject to the other
provisions of this award, the Employee is hereby awarded              restricted
stock units (“Restricted Stock Units”), which constitute the right to receive,
without payment, (i)              shares of common stock of the Company (the
“Unit Delivered Shares”), and (ii) the right to receive, without payment,
additional shares of common stock on the same basis as the Unit Delivered
Shares, equal in value (determined as hereafter provided) to the dividends, if
any, which would have been paid with respect to the common stock underlying the
Unit Delivered Shares had such Unit Delivered Shares been issued to the Employee
on the Date of Grant, as defined below (the “Deferred Dividend Shares”), in each
case subject to the terms and conditions of the Plan and those set forth herein.
For purposes of (ii), the number of Deferred Dividend Shares with respect to any
dividend shall be calculated as of the date on which the dividend is paid to
holders of Company common stock. For the avoidance of doubt, no shares of Stock
(including Deferred Dividend Shares) shall be payable in respect of the Unit
Delivered Shares if the Unit Delivered Shares are forfeited, and no Deferred
Dividend Shares shall be payable in respect of any dividend for which the record
date falls on or after the date on which the Employee or other person entitled
to the Unit Delivered Shares becomes the record owner of such shares of Stock
for dividend record-date purposes. If the number of shares of Stock (including
Deferred Dividend Shares) deliverable with respect to the Restricted Stock Units
includes a fractional share, the value of such fractional share (determined as
of the trading day immediately preceding the delivery date described in
Section 2(d) below) shall be payable in cash in lieu of such fractional share.
Except as otherwise expressly provided, all terms used herein shall have the
same meaning as in the Plan.

The Unit Delivered Shares and the Deferred Dividend Shares are collectively
referred to herein as the “Award” or “this award.” The Award is granted as of
            , 2014 (the “Date of Grant”).

2. Vesting of Award; Delivery of Stock, Termination of Employment. Unless
otherwise provided by the Committee, the Award under this Agreement shall be
subject to the vesting schedule in this Section 2.

 

1



--------------------------------------------------------------------------------

(a) Vesting. Subject to the following provisions of this Section 2 and the other
terms and conditions of this Agreement, the Award shall become vested (meaning
that the Employee shall be entitled to receive a certain number of shares of
Stock (or other consideration to the extent provided in Section 2(c) below)) on
the basis of one Restricted Stock Unit to one share of Stock plus any related
Deferred Dividend Shares shall become vested only upon the vesting of the
underlying Restricted Stock Unit. The Award will vest, and shares of Stock
underlying the Award will only become deliverable, in four annual installments
as follows:

Restricted Stock Units shall vest on                 , 2015;

Restricted Stock Units shall vest on                 , 2016;

Restricted Stock Units shall vest on                 , 2017; and

Restricted Stock Units shall vest on                 , 2018.

Except as provided in Section 2(b) and 2(c) below, in the event of termination
of the Employee’s Employment prior to the applicable date above, all unvested
Restricted Stock Units shall immediately and automatically terminate and be
forfeited (and no shares of Stock in respect of such Award that have not
previously vested shall thereafter be issued).

(b) Death or Disability. In the event of death or termination by the Company of
the Employee’s Employment (a “Termination of Employment”) by reason of the
Employee’s Disability occurring after the date hereof and before the occurrence
of a Change in Control of the Company (as defined below), the Award shall become
immediately and fully vested and shares of Stock will be delivered pursuant to
Section 2(d). For purposes of this Agreement, a Termination of Employment shall
be deemed to be by reason of “Disability” if upon such Termination of
Employment, the Employee shall have been continuously disabled from performing
the duties assigned to Employee for a period of not less than six consecutive
calendar months and such Disability shall be deemed to have commenced on the
date following the end of such six consecutive calendar months.

(c) Change in Control.

(1) Immediately prior to a Change in Control of the Company (as defined below)
unless in connection therewith this award is assumed (or a substitute award
granted) pursuant to Section 7(a)(1) of the Plan, this award, if then
outstanding, shall vest in full. Notwithstanding the immediately preceding
sentence, if in connection with the Change in Control of the Company, this award
is assumed (or a substitute award granted) pursuant to Section 7(a)(1) of the
Plan, this award shall continue to vest pursuant to its terms and there shall be
delivered or paid to the Employee, within ten (10) days following vesting, the
Unit Delivered Shares and Deferred Dividend Shares underlying this award, except
that upon a Change in Control Termination before the occurrence of the last
vesting date specified in Section 2(a) above, this award will become fully
vested immediately prior to the Change in Control Termination and the
corresponding Shares shall be delivered to the Employee pursuant to Section 2(d)
below.

 

2



--------------------------------------------------------------------------------

(2) For purposes of this Agreement, the following definitions shall apply:

 

  (a) “Cause” means (i) the Employee’s refusal or failure (other than during
periods of illness or disability) to perform the Employee’s material duties and
responsibilities to the Company or its subsidiaries, (ii) the conviction or plea
of guilty or nolo contendere of the Employee in respect of any felony, other
than a motor vehicle offense, (iii) the commission of any act which causes
material injury to the reputation, business or business relationships of the
Company or any of its subsidiaries including, without limitation, any breach of
written policies of the Company with respect to trading in securities, (iv) any
other act of fraud, including, without limitation, misappropriation, theft or
embezzlement, or (v) a violation of any applicable material policy of the
Company or any of its Subsidiaries, including, without limitation, a violation
of the laws against workplace discrimination.

 

  (b) “Change in Control Termination” means the termination of an Employee’s
Employment following a Change in Control of the Company (I) by the Company and
its subsidiaries not for Cause, (II) by the Employee for “Good Reason” (as
defined below), or (III) by reason of the Employee’s death or Disability (as
defined in Section 2(d)).

 

  (c)

“Change in Control of the Company” means a “change in control event” (as that
term is defined at Section 1.409A-3(i)(5) of the Treasury Regulations) with
respect to the Company, which generally will include the following events,
subject to such additional rules and requirements as may be set forth in the
Treasury Regulations and related guidance: (1) a transfer or issuance of stock
of the Company, where stock in the Company remains outstanding after the
transaction, and one person, or more than one person acting as a group (as
determined under the Treasury Regulations), acquires ownership of stock in the
Company that, together with stock held by such person or group, constitutes more
than 50% of the total fair market value or total voting power of the stock of
the Company (however, if a person or group is considered to own more than 50% of
the total fair market value or 30% of the total voting power of the stock of the
Company, the acquisition of additional stock by the same person or group will
not be considered a change in control for purposes of this Section 2(c));
(2) the acquisition by a person or group, during the 12-month period ending on
the date of the most recent acquisition by such person or group, of ownership of
stock possessing 30% or more of the total voting power of the Company (however,
if a person or group is considered to control the Company within the meaning of
this sentence (i.e., owns stock of the Company possessing 30% of the total
voting

 

3



--------------------------------------------------------------------------------

  power of the Company), then the acquisition of additional control will not be
considered a change in control for purposes of this Section 2(c)); (3) the
replacement of a majority of members of the Company’s Board of Directors during
any 12-month period by directors whose appointment or election is not endorsed
by a majority of the members of the Company’s Board of Directors before the
appointment or election; or (4) the acquisition by a person or group, during the
12-month period ending on the date of the most recent acquisition by such person
or group, of assets from the Company that have a total gross fair market value
equal to or more than 40% of the total gross fair market value of all the assets
of the Company, as determined under the Treasury Regulations (however, a
transfer of assets to certain related persons, as provided under the Treasury
Regulations, or to an entity that is controlled by the shareholders of the
Company immediately after the transfer, will not be considered a change in
control for purposes of this Section 2(c)).

 

  (d) “Good Reason” means (i) a material reduction in the Employee’s duties and
responsibilities from those of the Employee’s most recent position with the
Company, (ii) a reduction of the Employee’s aggregate salary, benefits and other
compensation (including any incentive opportunity) from that which the Employee
was most recently entitled during Employment other than in connection with a
reduction as part of a general reduction applicable to all similarly-situated
employees of the Company, or (iii) a relocation of the Employee to a position
that is located greater than 40 miles from the location of such Employee’s most
recent principal location of employment with the Company; provided, however,
that the Employee will be treated as having resigned for Good Reason only if he
or she provides the Company with a notice of termination within 90 days of the
initial existence of one of the conditions described above, following which the
Company shall have 30 days from the receipt of the notice of termination to cure
the event specified in the notice of termination and, if the Company fails to so
cure the event, the Employee must terminate his or her Employment not later than
30 days following the end of such cure period.

(d) Delivery of Shares. Subject to the terms of this Agreement and satisfaction
of any withholding tax liability pursuant to Section 5 hereof, as soon as
reasonably practicable following a vesting date (including by reason of
Section 2(c)(1) above), but in any event no later than March 15 of the year
following the year in which the applicable vesting date occurs, the Company
shall deliver to the Employee a certificate or shall credit the Employee’s
account so as to evidence the number of shares of Stock, if any, to which the
Employee is entitled hereunder, as calculated in accordance with this Section 2.

 

4



--------------------------------------------------------------------------------

3. Transfer. Any shares of Stock that are delivered pursuant to Section 2(d) may
be sold, assigned, pledged, hypothecated, encumbered, or transferred or disposed
of in any other manner, in whole or in part, only in compliance with the terms,
conditions and restrictions as set forth in the governing instruments of the
Company, applicable federal and state securities laws or any other applicable
laws or regulations and the terms and conditions hereof. This award itself shall
not be sold, assigned, pledged, hypothecated, encumbered, or transferred or
disposed of in any other manner, in whole or in part.

4. Expenses of Issuance of Stock. The issuance of stock certificates hereunder
shall be without charge to the Employee. The Company shall pay, and indemnify
the Employee from and against any issuance, stamp or documentary taxes (other
than transfer taxes) or charges imposed by any governmental body, agency or
official (other than income taxes) by reason of the issuance of the Stock
underlying the Award.

5. Tax Withholding. No shares or cash will be issued or paid until the Employee
pays (or makes provision acceptable to the Company for the prompt payment of) an
amount sufficient to allow the Company to satisfy its tax withholding
obligations, as determined by the Company. To this end, the Employee shall
either:

 

  (a) pay the Company the amount of tax to be withheld (including through
payroll withholding if the Company determines that such payment method is
acceptable),

 

  (b) deliver to the Company other shares of Stock owned by the Employee prior
to such date having a fair market value, as determined by the Committee, not
less than the amount of the withholding tax due, which either have been owned by
the Employee for more than six (6) months or were not acquired, directly or
indirectly, from the Company,

 

  (c) make a payment to the Company consisting of a combination of cash and such
shares of Stock, or

 

  (d) if this award is being settled in Stock, request that the Company cause to
be withheld a number of vested shares of Stock having a then-fair market value
sufficient to discharge minimum required federal, state and local tax
withholding (but no greater than such amount).

In no event shall the payment or withholding of taxes be made later than the end
of the payment period prescribed in Section 2(d). In the event the Employee
fails to timely pay or timely elect withholding of taxes in the manner described
in Section 5(a), (b), (c) or (d), the Company reserves the right to withhold
cash or a number of vested shares of Stock having a fair market value sufficient
to discharge minimum required federal, state and local withholding (but no
greater than such amount).

6. Section 409A Exemption. Awards granted pursuant to this Agreement are
intended to be exempt from the requirements of Section 409A of the Internal
Revenue Code of

 

5



--------------------------------------------------------------------------------

1986 as amended from time to time and guidance issued thereunder and shall be
construed accordingly. Notwithstanding the above, neither the Company, nor any
subsidiary, nor the Committee, nor any person acting on behalf of the Company,
any subsidiary, or the Committee, shall be liable to the Employee or to the
estate or beneficiary of the Employee by reason of any acceleration of income,
or any additional tax, asserted by reason of the failure of this Agreement or
any payment hereunder to satisfy the requirements of Section 409A of the Code.

7. References. References herein to rights and obligations of the Employee shall
apply, where appropriate, to the Employee’s legal representative or estate
without regard to whether specific reference to such legal representative or
estate is contained in a particular provision of this Agreement.

8. Notices. Any notice required or permitted to be given under this Agreement
shall be in writing and shall be deemed to have been given when delivered
personally or by courier, or sent by certified or registered mail, postage
prepaid, return receipt requested, duly addressed to the party concerned at the
address indicated below or to such changed address as such party may
subsequently by similar process give notice of:

If to the Company:

Atlas Air Worldwide Holdings, Inc.

2000 Westchester Avenue

Purchase, New York 10577

Attention: General Counsel

If to the Employee:

At the Employee’s most recent address

shown on the Company’s corporate records,

or at any other address which the Employee

may specify in a notice delivered to the

Company in the manner set forth herein.

9. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York, without giving
effect to principles of conflicts of laws of any jurisdiction which would cause
the application of law, other than the State of New York, to be applied.

10. Rights of a Stockholder. The Employee shall have no right to transfer,
pledge, hypothecate or otherwise encumber such Unit Delivered Shares or Deferred
Dividend Shares. Once the Unit Delivered Shares and Deferred Dividend Shares
vest and the shares of Stock underlying those units or shares have been
delivered, but not until such time and only with respect to the shares of Stock
so delivered, the Employee shall have the rights of a stockholder, including,
but not limited to, the right to vote and to receive dividends.

11. No Right to Continued Employment. This Award shall not confer upon the
Employee any right with respect to continuance of employment by the Company nor
shall this Award interfere with the right of the Company to terminate the
Employee’s employment at any time.

 

6



--------------------------------------------------------------------------------

12. Provisions of the Plan. Capitalized terms used herein and not defined shall
have the meanings set forth in the Plan. This Agreement and the awards and
grants set forth herein shall be subject to and shall be governed by the terms
set forth in the Plan, a copy of which has been furnished to the Employee and
which is incorporated by reference into this Agreement. In the event of any
conflict between this Agreement and the Plan, the Plan shall control.

13. Counterparts. This Agreement may be executed in two counterparts, each of
which shall constitute one and the same instrument.

[SIGNATURE PAGE FOLLOWS AS A SEPARATE PAGE]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Restricted Stock Unit
Agreement as of the date first above written.

 

ATLAS AIR WORLDWIDE HOLDINGS, INC. By:  

 

  Name:   Adam R. Kokas   Title:   Sr. Vice President, General Counsel     and
Chief Human Resources Officer

 

Employee